Exhibit 10.3

QUEST SOFTWARE, INC.

CHANGE IN CONTROL SEVERANCE PLAN

SECTION 1. Purpose. The purpose of this Change in Control Severance Plan (this
“Plan”) is to encourage certain management-level employees of Quest Software,
Inc. (the “Company”) to focus on the best interests of our stockholders during
the critical time period surrounding a potential change in control of the
Company by providing severance protections to such employees in the event their
employment is terminated following a change in control of the Company under the
circumstances described in this Plan.

SECTION 2. Definitions. For purposes of this Plan, the following terms shall
have the meanings set forth below:

(a) “Affiliate” means, with respect to any specified Person, any other Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” means, with respect to any Participant, the occurrence of any one of
the following:

(i) the Participant’s willful and continued failure to perform substantially his
or her duties with the Company or any of its Affiliates (other than any such
failure resulting from incapacity due to physical or mental illness);

(ii) the Participant’s willful engaging in (A) gross misconduct that is
materially and demonstrably injurious to the Company or any of its Affiliates or
(B) illegal conduct;

(iii) the Participant’s willful and material breach of any agreement with the
Company or any of its Affiliates;

(iv) the Participant’s willful violation of any material provision of the
Company’s Code of Conduct and Ethics; or

(v) the Participant’s willful failure to cooperate with an investigation by any
governmental authority.

For the purposes of this provision, no act or failure to act on the
Participant’s part shall be considered “willful” unless it is done, or omitted
to be done, by the Participant in bad faith or without reasonable belief that
the Participant’s action or omission was in the best interests of the Company.
The Company may terminate a Participant’s employment for Cause pursuant to
clause (i), (iii), (iv) or (v) above only after giving the Participant written
notice of the specific circumstances that constitute Cause and if the
Participant fails to cure the circumstances that gave rise to Cause within
30 days following delivery of such notice. All determinations relating to a
termination of a Participant’s employment for Cause shall be made by the Company
in its sole discretion; provided that a termination of a Participant’s
employment for Cause shall not be



--------------------------------------------------------------------------------

effective unless and until there has been delivered to the Participant a copy of
a resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board (excluding, if applicable, the Participant)
at a meeting of the Board called and held for such purpose (after reasonable
notice is provided to the Participant and the Participant is given an
opportunity, together with counsel, to be heard before the Board), finding that
in the good faith opinion of the Board, the Participant has acted or failed to
act in a manner described in clause (i), (ii), (iii), (iv) or (v) above and
specifying the particulars thereof in detail.

(d) “Change in Control” means the consummation of any transaction that the Board
shall have determined, pursuant to Section 5.2 of that certain Agreement and
Plan of Merger, dated as of March 8, 2012, by and among Expedition Holding
Company, Inc., Expedition Merger Sub, Inc. and the Company (the “Merger
Agreement”), is a Superior Proposal;

(e) “Change in Control Date” means the date on which a Change in Control occurs.

(f) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto, and the regulations promulgated
thereunder, as in effect from time to time.

(h) “Disability” means, with respect to any Participant, that the Participant
becomes eligible to receive income replacement benefits under any long-term
disability plan covering employees of the Company or its Affiliates.

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor statute thereto, and the regulations promulgated
thereunder as in effect from time to time.

(j) “Excise Tax” means the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such tax.

(k) “Executive Officer” means “executive officer” as defined in Rule 3b-7
promulgated under the Exchange Act.

(l) “Fair Market Value” means, with respect to any date, (i) the closing
per-share sales price of the Shares (A) as reported by the NASDAQ Global Select
Market for such date or (B) if the Shares are listed on any other national stock
exchange, as reported on the stock exchange composite tape for securities traded
on such stock exchange for such date or, with respect to each of clauses (A) and
(B), if there were no sales on such date, on the closest preceding date on which
there were sales of Shares or (ii) in the event there shall be no public market
for the Shares on such date, the fair market value per Share as determined in
good faith by the Board or a subcommittee thereof.

 

2



--------------------------------------------------------------------------------

(m) “Good Reason” means the occurrence of any of the events or circumstances set
forth in clauses (i) through (viii) below with respect to a Participant without
the Participant’s express prior written consent and other than as a result of
the Participant’s Disability:

(i) the failure of the Company to pay the Participant any material compensation
when due;

(ii) the delivery by the Company of a notice to the Participant of the intent to
terminate the Participant’s employment for any reason, other than for Cause or
Disability, in each case in accordance with this Plan, regardless of whether
such termination is intended to become effective during or after the Protection
Period;

(iii) any reduction of the Participant’s Base Salary;

(iv) any change of the Participant’s principal place of employment to a location
more than 50 miles from the Participant’s principal place of employment
immediately prior to the change, which change increases the Participant’s
commute from the Participant’s principal residence;

(v) any reduction in the Participant’s target annual bonus or target long-term
incentive opportunity from the target level in effect immediately prior to the
Change in Control (if any);

(vi) any material reduction in the Participant’s retirement or welfare benefits
from the levels in effect immediately prior to the Change in Control, other than
a reduction that similarly affects substantially all Executive Officers of the
Company and its Affiliates;

(vii) any material adverse change in the Participant’s positions, duties,
responsibilities or reporting relationships from the Participant’s positions,
duties, responsibilities or reporting relationships immediately prior to the
Change in Control, or any assignment to the Participant of duties or
responsibilities that are materially inconsistent in an adverse respect with the
Participant’s positions as in effect immediately prior to the Change in Control;
or

(viii) the removal of the Participant from, or any failure to re-elect the
Participant to, any of the offices the Participant held immediately prior to the
Change in Control.

The Participant’s right to terminate employment for Good Reason shall not be
affected by the Participant’s incapacity due to physical or mental illness. A
termination of employment by the Participant for Good Reason shall be
effectuated by giving the Company written notice (“Notice of Termination for
Good Reason”), not later than 90 days following the date that the Participant
would reasonably be expected to be aware of the occurrence of the circumstance
that constitutes Good Reason, setting forth in reasonable detail the specific
conduct of the Company that constitutes Good Reason and the specific provisions
of this Plan on which the Participant relied. The Company shall be entitled,
during the 30-day period following receipt of a Notice of

 

3



--------------------------------------------------------------------------------

Termination for Good Reason, to cure the circumstances that gave rise to Good
Reason, provided that the Company shall be entitled to waive its right to cure
or reduce the cure period by delivery of written notice to that effect to the
Participant (such 30-day or shorter period, the “Cure Period”). If, during the
Cure Period, such circumstance is remedied, the Participant shall not be
permitted to terminate employment for Good Reason as a result of such
circumstance. If, at the end of the Cure Period, the circumstance that
constitutes Good Reason has not been remedied, the Participant shall be entitled
to terminate employment for Good Reason during the 180-day period that follows
the end of the Cure Period (the “Termination Period”). If the Participant does
not terminate employment during the Termination Period, the Participant shall
not be permitted to terminate employment for Good Reason as a result of such
circumstance.

(n) “Monthly Base Salary” means, with respect to any Participant, 1/12 of such
Participant’s annual rate of base salary in effect immediately prior to such
Participant’s Termination Date (excluding any reduction thereto that constitutes
Good Reason).

(o) “Payment” means any payment, benefit or distribution by the Company, any of
its Affiliates or any trust established by the Company or its Affiliates, to or
for the benefit of a Participant, whether paid, payable, distributed,
distributable or provided pursuant to this Plan or otherwise, including any
payment, benefit or other right that constitutes a “parachute payment” within
the meaning of Section 280G.

(p) “Person” means “person” as such term is used in Section 13(d) of the
Exchange Act.

(q) “Protection Period” means the period commencing on the Change in Control
Date and ending on the second anniversary thereof.

(r) “Section 280G” means Section 280G of the Code.

(s) “Section 409A” means Section 409A of the Code.

(t) “Severance Multiple” means, with respect to any Participant, the number set
forth next to such Participant’s name on Exhibit A.

(u) “Shares” means shares of common stock of the Company, $0.001 par value, or
such other securities of the Company into which such shares shall be changed by
reason of a recapitalization, merger, consolidation, split-up, combination,
exchange of shares or other similar transaction.

(v) “Termination Date” means the date on which the termination of a
Participant’s employment, in accordance with the terms of this Plan, is
effective.

SECTION 3. Eligibility. The participants in this Plan (“Participants”) are those
individuals designated by the Board from time to time to participate in this
Plan and whose names are set forth on Exhibit A hereto.

SECTION 4. Severance Benefits. Subject to Section 6, if a Participant’s
employment is terminated either (x) by the Company or its Affiliates other than
for Cause, death or Disability or

 

4



--------------------------------------------------------------------------------

(y) by resignation of the Participant with Good Reason, in each case, during the
Protection Period, then the Participant shall be entitled to the following
payments and benefits (the payments and benefits described in Sections 4(a) and
(b), collectively, the “Severance Benefits”):

(a) Severance Pay. The Company shall pay the Participant an amount equal to the
product of (i) the Participant’s Severance Multiple and (ii) the Participant’s
Monthly Base Salary, payable in a lump-sum payment on the 61st day following the
Participant’s Termination Date.

(b) Continued Welfare Benefits. Commencing on the Participant’s Termination Date
and continuing for the number of months thereafter equal to the Severance
Multiple (the “Benefits Period”), the Company shall provide medical and welfare
benefits for the Participant and the Participant’s spouse and dependents
substantially equivalent to the benefits provided by the Company and its
Affiliates to similarly situated executives in active employment with the
Company. The benefit coverages to be provided pursuant to the preceding sentence
shall be conditioned upon the Participant’s timely payment of the standard
contribution that the Company’s active employees are required to make toward the
cost of such coverages and making a timely election of continuation coverage
under COBRA. The Company shall pay for that portion of the full actuarial cost
of such coverages as exceeds the portion to be paid for by the Participant, and
the Company shall impute as taxable income to the Participant an amount equal to
the portion of the full actuarial cost of such coverages that is paid by the
Company. Notwithstanding the foregoing, if the Participant becomes reemployed
with another employer and is eligible to receive medical and welfare benefits
under such employer’s plans, the benefits described herein shall cease. The
Benefits Period shall run concurrent with the period for continuation coverage
under COBRA.

(c) Accrued Rights. The Participant shall be entitled to payments of any unpaid
annual base salary, annual bonus or other amounts earned or accrued through the
Participant’s Termination Date (the rights to such payments, the “Accrued
Rights”). The Accrued Rights shall be payable on their respective scheduled
payment dates.

SECTION 5. Anticipatory Termination. If (a) a Participant’s employment is
terminated by the Company without Cause within the six months immediately prior
to the Change in Control Date or (b) an action is taken with respect to a
Participant within the six months immediately prior to the Change in Control
Date that would constitute Good Reason if taken during the Protection Period
(treating the Participant’s Termination Date as the Change in Control Date for
purposes of the Good Reason definition), and the Participant reasonably
demonstrates that such termination or action (i) was at the request of a third
party that had indicated an intention or taken steps reasonably calculated to
effect a Change in Control or (ii) otherwise arose in connection with, or in
anticipation of, a Change in Control that has been threatened or proposed, so
long as such Change in Control actually occurs, then, subject to Section 5, the
Participant shall be entitled to the Severance Benefits and the Accrued Rights.
If any such termination or action occurs while an agreement is pending and the
effective provisions of such agreement provide for a transaction or transactions
that if consummated would constitute a Change in Control, then such termination
or action shall be deemed to have occurred in connection with a Change in
Control. If this Section 5 is applicable, the Change in Control Date shall be
treated as the Termination Date for purposes of Sections 4 and 6.

 

5



--------------------------------------------------------------------------------

SECTION 6. Release of Claims. Notwithstanding any provision of this Plan to the
contrary, if the Company provides a Participant with a Waiver and Release of
Claims Agreement in the form of Exhibit B or in the Company’s standard form
within five days of the Participant’s Termination Date, then, unless on or prior
to the 60th day following such Termination Date, (a) the Participant shall have
executed and delivered such release and (b) such release shall have become
effective and irrevocable in accordance with its terms, (i) no payments shall be
paid or made available to the Participant under Section 4(a) or 5 and (ii) the
Company shall be relieved of all obligations to provide or make available any
further benefits to the Participant pursuant to Section 4(b) or 5.

SECTION 7. Other Termination. If a Participant’s employment is terminated in any
circumstance not described in Section 4 or 5 (including as a result of death or
Disability), the Participant shall not be entitled to any compensation or
benefits from the Company under this Plan.

SECTION 8. Tax Matters.

(a) Withholding. The Company will deduct and withhold from any amounts payable
under this Plan such Federal, state, local, foreign or other taxes as are
required to be withheld pursuant to any applicable law or regulation.

(b) Effect of Sections 280G and 4999 of the Code. Anything in this Plan to the
contrary notwithstanding, in the event it shall be determined that any Payment
to or in respect of a Participant would be subject to the Excise Tax, then the
Payments shall be reduced (but not below zero) but only to the extent that such
reduction in the Payments would result in the Participant retaining a larger
amount, on an after-tax basis (including all Federal, state, local and other
income taxes and the Excise Tax), than if the Participant received the entire
amount of such Payments. The Company shall reduce or eliminate the Payments in
the following order: (1) the portion of the Payments that is attributable to any
accelerated vesting of options to purchase Shares with a per Share exercise
price greater than the Fair Market Value per Share on the Change in Control Date
(“Underwater Options”), (2) cash payments that do not constitute deferred
compensation (within the meaning of Section 409A), (3) equity-based awards other
than Underwater Options, (4) welfare or in-kind benefits and (5) cash payments
that do constitute deferred compensation, in each case in reverse order
beginning with payments or benefits that are to be paid the farthest in time
from the Determination (as defined below). The determination of whether the
Payments shall be reduced as provided in this Section 8(b) and the amount of
such reduction shall be made at the Company’s expense by the Company’s
accounting firm or tax firm (the “Accounting Firm”), which shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation, to the Company and the Participant within
30 business days after the Participant’s Termination Date or, if the
Participant’s employment is terminated in the circumstances described in
Section 5, within 30 business days after the Change in Control Date. If the
Accounting Firm determines that no Excise Tax is payable by the Participant with
respect to the Payments, it shall furnish the Participant with an opinion
reasonably acceptable to the Participant that no Excise Tax will be imposed with
respect to any Payments and, absent manifest error, such Determination shall be
binding, final and conclusive upon the Company and the Participant.

 

6



--------------------------------------------------------------------------------

(c) Section 409A of the Code.

(i) General. To the extent applicable, this Plan shall be interpreted in
accordance with, and incorporate the terms and conditions required by,
Section 409A. Notwithstanding any provision of this Plan to the contrary, in the
event that the Company determines that any amounts payable hereunder will be
immediately taxable to any Participant under Section 409A, the Company reserves
the right to (without any obligation to do so or to indemnify the Participant
for failure to do so) (A) adopt such amendments to this Plan or adopt such other
policies and procedures (including amendments, policies and procedures with
retroactive effect) that it determines to be necessary or appropriate to
preserve the intended tax treatment of the benefits provided by this Plan, to
preserve the economic benefits of this Plan and to avoid less favorable
accounting or tax consequences for the Company and/or (B) take such other
actions it determines to be necessary or appropriate to exempt the amounts
payable hereunder from Section 409A or to comply with the requirements of
Section 409A and thereby avoid the application of penalty taxes thereunder.

(ii) Separation from Service under Section 409A. Notwithstanding anything herein
to the contrary: (A) no termination or other similar payments and benefits
hereunder shall be payable to a Participant unless such Participant’s
termination of employment constitutes a “separation from service” within the
meaning of Section 1.409A-1(h) of the Department of Treasury Regulations; (B) if
a Participant is deemed at the time of the Participant’s separation from service
to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the
Code, to the extent delayed commencement of any portion of any termination or
other similar payments and benefits to which such Participant may be entitled
hereunder (after taking into account all exclusions applicable to such payments
or benefits under Section 409A) is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of such
payments and benefits shall not be provided to such Participant prior to the
earlier of (x) the expiration of the six-month period measured from the date of
the Participant’s “separation from service” with the Company (as such term is
defined in the Department of Treasury Regulations issued under Section 409A) and
(y) the date of such Participant’s death; provided that upon the earlier of such
dates, all payments and benefits deferred pursuant to this Section 8(c)(ii)
shall be paid in a lump sum to such Participant, and any remaining payments and
benefits due hereunder shall be provided as otherwise specified herein; and
(C) the determination of whether a Participant is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of such
Participant’s separation from service shall be made by the Company in accordance
with the terms of Section 409A (including, without limitation,
Section 1.409A-1(i) of the Department of Treasury Regulations and any successor
provision thereto).

(iii) Reimbursements and Installments. To the extent that any reimbursements or
corresponding in-kind benefits provided to a Participant under this Agreement
are deemed to constitute “deferred compensation” under Section 409A, (A) such
reimbursements or benefits shall be provided reasonably promptly, but in no
event later than December 31 of the year following the year in which the expense
was incurred, and in any event in accordance with Section 1.409A-3(i)(1)(iv) of
the Department of

 

7



--------------------------------------------------------------------------------

Treasury Regulations; and (B) the amount of any such payments or expense
reimbursements in one calendar year shall not affect the expenses or in-kind
benefits eligible for payment or reimbursement in any other calendar year, other
than an arrangement providing for the reimbursement of medical expenses referred
to in Section 105(b) of the Code, and the Participant’s right to such payments
or reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit. To the extent that any installment payments
under this Plan are deemed to constitute “nonqualified deferred compensation”
within the meaning of Section 409A, for purposes of Section 409A (including,
without limitation, for purposes of Section 1.409A-2(b)(2)(iii) of the
Department of Treasury Regulations), each such installment payment that a
Participant may be eligible to receive under this Plan shall be treated as a
separate and distinct payment.

SECTION 9. Miscellaneous.

(a) Duration; Termination; Amendment; Modification. This Plan shall become
effective upon the date of its adoption by the Board (the “Effective Date”). The
Board may amend or modify this Plan (including Exhibits A and B) at any time.
Notwithstanding the foregoing but subject to Section 8(c), this Plan may not be
(i) amended or modified in any manner that decreases the payments or benefits
payable to any Participant or otherwise adversely affects any Participant’s
economic rights or (ii) terminated, in each case, without such Participant’s
prior written consent. Notwithstanding anything herein to the contrary,
(A) Sections 4 and 5 of this Plan shall be effective only with respect to the
first Change in Control that occurs following the Effective Date and the
Participants shall not be entitled to any payments or benefits pursuant to
Section 4 or 5 of this Plan with respect to any subsequent Change in Control and
(B) no payments or benefits shall be payable in connection with, and this Plan
shall terminate upon the consummation of, the transactions contemplated by the
Merger Agreement.

(b) No Waiver. The failure of a Participant to insist upon strict adherence to
any term of this Plan on any occasion shall not be considered a waiver of such
Participant’s rights or deprive such Participant of the right thereafter to
insist upon strict adherence to that term or any other term of this Plan. No
failure or delay by any Participant in exercising any right or power hereunder
will operate as a waiver thereof, nor will any single or partial exercise of any
such right or power, or any abandonment of any steps to enforce such right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.

(c) Severability. If any term or provision of this Plan is invalid, illegal or
incapable of being enforced by any applicable law or public policy, all other
conditions and provisions of this Plan shall nonetheless remain in full force
and effect.

(d) Survival. The provisions of this Plan shall survive and remain binding and
enforceable, notwithstanding the expiration or termination of the Protection
Period or this Plan, the termination of a Participant’s employment with the
Company for any reason or any settlement of the financial rights and obligations
arising from a Participant’s participation hereunder, to the extent necessary to
preserve the intended benefits of such provisions.

 

8



--------------------------------------------------------------------------------

(e) Disputes.

(i) Except as otherwise specifically provided herein, all disputes,
controversies and claims arising between the Company and any Participant
concerning the subject matter of this Plan shall be settled by arbitration in
accordance with the rules and procedures of the American Arbitration Association
in effect at the time that the arbitration begins, to the extent not
inconsistent with this Plan. The location of the arbitration will be Aliso
Viejo, California or such other place as the parties to the dispute may mutually
agree. In rendering any award or ruling, the arbitrator or arbitrators shall
determine the rights and obligations of the parties according to the substantive
and procedural laws of the State of California. The arbitration shall be
conducted by an arbitrator selected in accordance with the aforesaid arbitration
procedures. Any arbitration pursuant to this Section 9(e) shall be final and
binding on the parties, and judgment upon any award rendered in such arbitration
may be entered in any court, Federal or state, having jurisdiction. The parties
to any dispute shall each pay their own costs and expenses (including
arbitration fees and attorneys’ fees) incurred in connection with arbitration
proceedings and the fees of the arbitrator shall be paid in equal amounts by the
parties. Nothing in this Section 9(e) shall preclude the Company or any
Participant from seeking temporary injunctive relief from any Federal or state
court located within Orange County in connection with or as a supplement to an
arbitration hereunder.

(ii) Without limiting the generality of Section 9(e)(i), to the extent permitted
by applicable law, by participating in this Plan, each Participant irrevocably
waives any and all rights to trial by jury in any legal proceeding arising out
of or relating to this Plan.

(f) No Mitigation or Offset; Enforcement of this Plan. The Company’s obligation
to make the payments provided for in this Plan and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action that the Company may have
against any Participant or others. In no event shall any Participant be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Participant under any of the provisions of this
Plan and, except as otherwise expressly provided for in this Plan, such amounts
shall not be reduced whether or not the Participant obtains other employment.

(g) Relation to Other Plans. Nothing in this Plan shall prevent or limit a
Participant’s continuing or future participation in any plan, practice, policy
or program provided by the Company or any Affiliate thereof for which the
Participant may qualify, nor shall anything in this Plan limit or otherwise
affect any rights the Participant may have under any contract or agreement with
the Company or any Affiliate thereof. Vested benefits and other amounts a
Participant is otherwise entitled to receive under any incentive compensation
(including any equity award agreement), deferred compensation, retirement,
pension or other plan, practice, policy or program of, or any contract or
agreement with, the Company or any Affiliate thereof shall be payable in
accordance with the terms of each such plan, practice, policy, program, contract
or agreement, as the case may be. Notwithstanding the foregoing provisions of
this Section 9(g), the amounts payable under this Plan to a Participant shall be
paid

 

9



--------------------------------------------------------------------------------

in lieu of any cash severance payment that such Participant is otherwise
eligible to receive under any other severance plan, practice, policy or program
of the Company or any Affiliate thereof upon a termination of employment
qualifying such Participant for payments or benefits under this Plan.

(h) Successors. This Plan shall bind any successor (a “Successor”) to all or
substantially all of the business or assets of the Company (whether direct or
indirect, by purchase, merger, consolidation or otherwise), in the same manner
and to the same extent that the Company would have been obligated under this
Plan if no such succession had taken place. In the case of any transaction in
which a Successor would not, pursuant to the foregoing provision or by operation
of law, be bound by this Plan, the Company shall require such Successor
expressly and unconditionally to assume and agree to perform the Company’s
obligations under this Plan, in the same manner and to the same extent that the
Company would have been required to perform such obligations if no such
succession had taken place. The term “Company”, as used in this Plan, shall mean
the Company as hereinbefore defined and any Successor and any assignee to such
business or assets that by reason hereof becomes bound by this Plan.

(i) Governing Law. This Plan shall be deemed to be made in the State of
California and the validity, interpretation, construction and performance of
this Plan in all respects shall be governed by the laws of the State of
California without regard to its principles of conflicts of law.

(j) Headings and References. The headings of this Plan are inserted for
convenience only and neither constitutes a part of this Plan nor affects in any
way the meaning or interpretation of this Plan. When a reference in this Plan is
made to a Section, such reference shall be to a Section of this Plan unless
otherwise indicated.

(k) Construction. For purposes of this Plan, the words “include” and
“including”, and variations thereof, shall not be deemed to be terms of
limitation but rather shall be deemed to be followed by the words “without
limitation”. The term “or” is not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if”.

(l) Notices. All notices or other communications required or permitted by this
Plan will be made in writing and all such notices or communications will be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States certified or registered mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to the Company:   

Quest Software, Inc.

5 Polaris Way

Aliso Viejo, CA 92656

   Attention: General Counsel With a copy to:   

Latham & Watkins, LLP

885 Third Avenue

New York, NY 10022

 

10



--------------------------------------------------------------------------------

Attention:   

Charles K. Ruck

Bradd L. Williamson

If to the Participant:    The Participant’s address as most recently supplied to
the Company and set forth in the Company’s records

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

Adopted by the Board of Directors of Quest Software, Inc. as of March 8, 2012

 

11



--------------------------------------------------------------------------------

EXHIBIT A

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

WAIVER AND RELEASE OF CLAIMS AGREEMENT

In exchange for the Severance Benefits (as defined in that certain Quest
Software, Inc. Change in Control Severance Plan (the “Severance Plan”)), I
freely and voluntarily agree to enter into and be bound by this Waiver and
Release of Claims Agreement (this “Release”).

SECTION 1. General Release. Subject to Section 2 of this Release, I, on my own
behalf and on behalf of my heirs, personal representative, executors,
administrators, assigns and anyone else claiming through me (the “Releasors”),
hereby release and discharge forever the Company, each of its divisions,
Affiliates (as defined in the Severance Plan) and subsidiaries and, except for
directors and executive officers of the Company, only in connection with their
affiliation with the Company or any of its Affiliates, each of their respective
present and former directors, officers, employees, trustees, agents, attorneys,
administrators, plans, plan administrators, insurers, related and affiliated
companies and entities, shareholders, members, representatives, predecessors,
successors and assigns, and all Persons (as defined in the Severance Plan)
acting by, through, under or in concert with them (hereinafter collectively
referred to as the “Released Parties”), from and against all liabilities,
claims, demands, liens, causes of action, charges, suits, complaints,
grievances, contracts, agreements, promises, obligations, costs, losses,
damages, injuries, attorneys’ fees and other legal responsibilities
(collectively referred to as “Claims”), of any form whatsoever, including, but
not limited to, any claims in law, equity, contract or tort, claims under any
policy, agreement, understanding or promise, written or oral, formal or
informal, between me and the Company or any of the Released Parties, and any
claims under the Civil Rights Act of 1866, the Civil Rights Act of 1871, the
Civil Rights Act of 1964, the Americans With Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967 (the “ADEA”), as amended by the Older
Workers Benefit Protection Act of 1990, the Sarbanes-Oxley Act of 2002, the
Employee Retirement Income Security Act of 1974, the Rehabilitation Act of 1973,
the Family and Medical Leave Act of 1993, the Genetic Information
Nondiscrimination Act of 2008, the Worker Adjustment and Retraining Notification
Act of 1988 and the Human Rights laws of the State and City of New York, as each
may have been amended from time to time, or any other federal, state or local
statute, regulation, law, rule, ordinance or constitution, or common law,
whether known or unknown, unforeseen, unanticipated, unsuspected or latent, that
I or my heirs, executors, administrators, assigns or anyone else claiming
through me now own or hold, or have at any time heretofore owned or held, or may
at any time own or hold by reason of any matter or thing arising from any cause
whatsoever prior to the date of execution of this Release, and without limiting
the generality of the foregoing, from all claims, demands and causes of action
based upon, relating to, or arising out of: (a) my employment relationship with
the Company and/or any of the Released Parties and the termination of that
relationship; (b) my relationship with any of the Released Parties as a member
of any boards of directors; and (c) any other type of relationship (business or
otherwise) between me and any of the Released Parties. This release (this
“Release”) includes, but is not limited to, all wrongful termination and
“constructive discharge” claims, all discrimination claims, all claims relating
to any contracts of employment, whether express or implied, any covenant of good
faith and fair dealing, whether express or implied, and any tort of any nature.
This Release is for any relief, no matter how denominated, including but not
limited to wages, back pay, front pay, benefits, compensatory, liquidated or
punitive damages, and attorneys’ fees.

 

B-1



--------------------------------------------------------------------------------

SECTION 2. Exclusions from Release. Notwithstanding the generality of Section 1
of this Release, I do not release the following claims and rights:

 

  (a) my rights under this Release or the Quest Software, Inc. Change in Control
Severance Plan;

 

  (b) my rights as a shareholder or equity award holder in the Company;

 

  (c) any claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

 

  (d) claims to continued participation in certain of the Company’s group health
plans pursuant to the terms and conditions of COBRA;

 

  (e) any rights vested or accrued prior to my Termination Date (as defined in
the Severance Plan) to benefits or entitlements under any Company-sponsored
retirement or welfare benefit plan;

 

  (f) my rights, if any, to indemnification, advancement of expenses and the
protections of any director’ and officers’ liability policies of the Company or
any of its Affiliates;

 

  (g) any rights or claims that arise after my execution of this Release;

 

  (h) any other right that may not be released by private agreement.

SECTION 3. Unknown Claims. I waive all rights under Section 1542 of the
California Civil Code and/or any statute or common law principle of similar
effect in any jurisdiction with respect to any Claims (other than the claims
listed in Section 2). Section 1542 reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Notwithstanding the provisions of Section 1542 or any statute or common law
principle of similar effect in any jurisdiction, and for the purpose of
implementing a full and complete release and discharge of all Claims (other than
the claims listed in Section 2), the undersigned expressly acknowledges that
this Release is intended to include in its effect, without limitation, all
Claims (other than the claims listed in Section 2) which the undersigned does
not know or suspect to exist in the undersigned’s favor at the time of execution
hereof, and that the general release agreed upon contemplates the extinguishment
of any such Claims (other than the claims listed in Section 2).

 

B-2



--------------------------------------------------------------------------------

SECTION 4. Rights Under the ADEA. Without limiting the scope of this Release in
any way, I certify that this Release constitutes a knowing and voluntary waiver
of any and all rights or claims that exist or that I have or may claim to have
under the ADEA. This Release does not restrict any rights or claims that might
arise under the ADEA after the date I sign this Release. I acknowledge that:
(a) the consideration provided pursuant to the Severance Plan is in addition to
any consideration that I would otherwise be entitled to receive; (b) I have been
and am hereby advised in writing to consult with an attorney prior to signing
this Release; (c) I have been provided a full and ample opportunity to review
this Release, including a period of at least 21 days within which to consider
it; (d) to the extent that I take less than 21 days to consider this Release
prior to execution, I acknowledge that I had sufficient time to consider this
Release with counsel and that I expressly, voluntarily and knowingly waive any
additional time; (e) changes to the initial draft of this Release presented to
me made during the consideration period will not extend the length of the
consideration period; and (f) I am aware of my right to revoke this Release at
any time within the seven-day period following the date on which I execute this
Release and that this Release shall not become effective or enforceable until
the calendar day immediately following the expiration of the seven-day
revocation period. I further understand that I shall relinquish any right I have
to the Severance Benefits if I exercise my right to revoke this Release. Notice
of revocation must be made in writing and must be received by [            ], no
later than 5:00 p.m. on the seventh calendar day immediately following the date
on which I execute this Release.

SECTION 5. Covenant Not To Sue. I represent and covenant that I have not filed,
initiated or caused to be filed or initiated any Claim, charge, suit, complaint,
grievance, action, cause of action or proceeding against the Company or any of
the Released Parties. Except to the extent that such waiver is precluded by law,
I further promise and agree that I will not file, initiate or cause to be filed
or initiated any Claim, charge, suit, complaint, grievance, action, cause of
action or proceeding based upon, arising out of or relating to any Claim
released hereunder, nor shall I participate, assist or cooperate in any Claim,
charge, suit, complaint, grievance, action, cause of action or proceeding
regarding any of the Released Parties relating to any Claims released hereunder,
whether before a court or administrative agency or otherwise, unless required to
do so by law. This Release will not prevent me from filing a charge with the
Equal Employment Opportunity Commission (or similar state agency) or
participating in any investigation conducted by the Equal Employment Opportunity
Commission (or similar state agency); provided, however, that I acknowledge and
agree that any Claim by me, or brought on my behalf, for personal relief in
connection with such a charge or investigation (such as reinstatement or
monetary damages) would be and hereby is barred. In the event that any Claim,
charge, suit, complaint, grievance, action, cause of action or proceeding is
filed on my behalf in connection with any Claim released hereunder, I agree that
I shall not accept or be entitled to receive any financial recovery therefrom.

SECTION 6. No Assignment. I represent and warrant that I have made no assignment
or other transfer, and covenant that I will make no assignment or other
transfer, of any interest in any Claim that I may have against any of the
Released Parties.

SECTION 7. Indemnification of Released Parties. I agree to indemnify and hold
harmless the Released Parties, and each of them, against any loss, claim,
demand, damage, expenses or any other liability whatsoever, including reasonable
attorneys’ fees and costs,

 

B-3



--------------------------------------------------------------------------------

resulting from: (a) any breach of this Release by me or my successors in
interest; (b) any assignment or transfer, or attempted assignment or transfer,
of any Claims released hereunder; or (c) any action or proceeding brought by me
or my successors in interest, if such action or proceeding arises out of, is
based upon, or is related to any Claims released hereunder; provided, however,
that this indemnification provision shall not restrict any challenge by me of
the release of claims under the ADEA, Title VII of the Civil Rights Act of 1964
or similar discrimination laws. This indemnity does not require payment as a
condition precedent to recovery by any of the Released Parties under this
indemnity.

SECTION 8. Choice of Law. This Release shall be governed and construed under the
laws of the State of California, without regard to its conflict of laws rules.

 

 

B-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed and executed this Release on the
date set forth below as an expression of his intent to be bound by the foregoing
terms of this Release.

 

 

Employee

Date:  

 

 

 

B-5